Citation Nr: 1822812	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  14-37 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a compensable rating for pseudofolliculitis barbae prior to January 17, 2017, and in excess of 10 percent thereafter.  

2.  Entitlement to a compensable rating a left ring finger disability.  

3.  Entitlement to a compensable rating for hypertension.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kass, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1998 until September 2002 and November 2002 to October 2011.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2012 notification of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction was subsequently transferred to the RO in Montgomery, Alabama.  


FINDINGS OF FACT

1.  In January 2018, prior to the promulgation of a decision in the appeal, the Veteran stated that he was withdrawing his appeal for a compensable rating for pseudofolliculitis barbae prior to January 17, 2017, and in excess of 10 percent thereafter.

2.  In January 2018, prior to the promulgation of a decision in the appeal, the Veteran stated that he was withdrawing his appeal for a compensable rating for a left ring finger disability.

3.  In January 2018, prior to the promulgation of a decision in the appeal, the Veteran stated that he was withdrawing his appeal for a compensable rating for hypertension.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran for a compensable rating for pseudofolliculitis barbae prior to January 17, 2017, and in excess of 10 percent thereafter have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of an appeal by the Veteran for a compensable rating for a left ring finger disability have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal of an appeal by the Veteran for a compensable rating for hypertension have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (2017).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. §20.204.  In the present case, the Veteran has withdrawn his appeals pertaining to entitlement to increased ratings for pseudofolliculitis barbae, left ring finger disability, and hypertension in a January 2018 statement completed; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal for these claims, and they are dismissed.



						(CONTINUED ON NEXT PAGE)



ORDER

The appeal for entitlement to a compensable rating for pseudofolliculitis barbae prior to January 17, 2017, and in excess of 10 percent thereafter is dismissed.  

The appeal for entitlement to a compensable rating a left ring finger disability is dismissed.

The appeal for entitlement to a compensable rating for hypertension is dismissed.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


